Citation Nr: 0705081	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-08 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sigmoid colon 
resection and severe diverticulosis (claimed as bleeding from 
the rectal wall and lower tract), to include as secondary to 
the service-connected residuals of an anal fistula.  

2.  Entitlement to service connection for gastrointestinal 
bleeds (claimed as bleeding from the upper and lower tract), 
to include as secondary to the service-connected  residuals 
of an anal fistula.  

3.  Entitlement to service connection for status post branch 
retinal artery occlusion of the left eye (claimed as blind 
spot in the left eye), as secondary to sigmoid colon 
resection.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to 
August 1960, and from November 1961 to February 1980.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran underwent a partial sigmoid colon resection 
for severe diverticulosis in January 2003.  

2.  Diverticulosis was not incurred or aggravated during 
service.  

3.  The veteran's anal fistula during service is not related 
to his diverticulosis, nor did his service-connected 
disability of residuals of excision of anal fistula cause or 
aggravate the veteran's diverticulosis.  

4.  The veteran has no current disability of gastrointestinal 
bleeds apart from his diverticulosis.  

5.  The veteran's May 1986 gastrointestinal bleeding episode 
was due to Aspirin-induced gastritis and is not related to 
any disease or injury incurred in service nor was it caused 
by the veteran's service-connected disability of residuals of 
excision of anal fistula.

6.  The small polyp in the veteran's ascending colon that was 
removed by snare polypectomy in a December 2002 colonoscopy 
was neither caused by or aggravated by the veteran's service-
connected disability of residuals of excision of anal 
fistula.  

7.  The veteran has been diagnosed with status post branch 
retinal artery occlusion of the left eye.  

8.  The veteran's left eye condition was not caused by or 
aggravated by the November 2003 colon resection surgery nor 
by any service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sigmoid colon 
resection and severe diverticulosis (claimed as bleeding from 
the rectal wall and lower tract), including as secondary to 
the service-connected disability of residuals excision of 
anal fistula, have not been met.   38 U.S.C.A. §§ 1110, 1131, 
5105 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2.  The criteria for service connection for gastrointestinal 
bleeds (claimed as bleeding from the upper and lower tract), 
including as secondary to the service-connected  residuals of 
an anal fistula, have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).  

3.  The criteria for service connection for status post 
branch retinal artery occlusion of the left eye (claimed as 
blind spot in the left eye), as secondary to sigmoid colon 
resection, have not been met. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed service connection claims for three 
disabilities.  Direct service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, the record must 
show: (1) the existence of a current disability; (2) an 
injury or disease was incurred during active military 
service; and (3) a relationship exists between the current 
disability and the inservice injury or disease.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) (a determination of 
service connection requires a finding of the existence of a 
current disability and a determination of the relationship 
between that disability and an injury or disease incurred in 
service).  If any of those requirements is not met, service 
connection on a direct basis is not permitted.  

Service connection may also be granted on a secondary basis 
for a disability that is proximately due to, or the result 
of, a service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence that shows:  (1) a current disability exists; and 
(2) the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

As discussed below, the veteran cannot meet the requirements 
of direct or secondary service connection for any of his 
claimed disabilities.  Thus, his claims must be denied. 

Sigmoid colon resection and severe diverticulosis

In January 2003, the veteran had a partial sigmoid colon 
resection for his severe diverticulosis.  But there is no 
evidence that his diverticulosis was incurred during service.  
His service medical records do not show that he was diagnosed 
with, or treated for, diverticulosis during service.  

A veteran is not limited to inservice documents to establish 
that a disease was incurred during service.  See 38 C.F.R. 
§ 3.303(d) (when a disease is diagnosed after service, 
service connection may be granted if all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service).  Moreover, if an 
inservice disease does not appear chronic, the continuity of 
symptomatology of that disease after service can establish 
its chronicity.  38 C.F.R. § 3.303(b).  Here, however, there 
is no post-service medical evidence whatsoever to establish 
the inservice incurrence of diverticulosis.  Nor does this 
record establish a chronic condition of diverticulosis that 
began in service and continued thereafter.  The first 
evidence of diverticulosis is in 1998, 18 years after 
service.  Since the veteran's diverticulosis was not incurred 
during service, the second requirement for direct service 
connection has not been met, and direct service connection 
cannot be granted.  

The veteran does not claim that his diverticulosis began in 
service.  Rather, he claims that his diverticulosis (and the 
subsequent sigmoid colon resection required to treat it) was 
caused by or aggravated by his service-connected disability 
of residuals of excision of anal fistula.  But the 
requirements for secondary service connection are also not 
met here.  There is no medical evidence that the anal fistula 
that was repaired during service caused or aggravated the 
veteran's diverticulosis.  To the contrary, the January 2005 
VA compensation and pension (C&P) examiner specifically 
determined that there is no scientific evidence to correlate 
the anal fistula with the development of diverticulosis.  And 
the May 2003 C&P examiner determined that the veteran's 
diverticulosis was not related to his anal fistula repair.  
Although there are many medical treatment records from the 
veteran's private physicians, not one of the medical 
professionals states that the veteran's diverticulosis 
disease was caused by or aggravated by the anal fistula 
repair or its residuals.  

The only evidence to link the diverticulosis to the service-
connected disability of residuals of excision of anal fistula 
is the veteran's strong belief that they are connected.  But 
as a lay person, the veteran is not competent to provide a 
medical opinion of the etiology of his diverticulosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge).  The reasonable doubt doctrine of 
38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 provides that when 
there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  Here, however, since two medical 
professionals have provided opinions that the anal fistula 
and diverticulosis are not related, and the only evidence to 
support a nexus is the lay opinion of the veteran, the 
reasonable doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  Since secondary service connection is 
not established, the veteran's diverticulosis claim must be 
denied.  

Gastrointestinal bleeds 

The veteran had several acute episodes of gastrointestinal 
bleeding during the past nine years.  Most of those (two in 
September 1998, one in August 2002, one in December 2002, one 
in April 2003, and one in December 2003) were determined by 
medical professionals to be the result of his diverticulosis.  
That medical condition was addressed above so those episodes 
of bleeding will not be considered as part of this claim.  

The veteran was also hospitalized with a gastrointestinal 
bleed in May 1986.  The hospital records reflect a diagnosis 
of hemorrhagic gastritis secondary to an overdose of Aspirin.  
The bleeding was resolved and there is nothing in the record 
to show that it recurred.  In addition, in December 2002, he 
was hospitalized with rectal bleeding.  A colonoscopy was 
performed and a 4 mm polyp in the ascending colon was found 
and was removed by snare polypectomy.  The colonoscopy also 
revealed moderate to severe diverticular disease in the 
sigmoid and ascending colon.  After the procedure, he was 
observed and since he had no further bleeding or hemodynamic 
instability, he was discharged and advised to see a surgeon 
about the diverticular disease.   No evidence establishes 
that the veteran is experiencing gastrointestinal bleeds now.  

The record thus shows that he veteran does not have a current 
disability of gastrointestinal bleeds for purposes of service 
connection.  A veteran cannot qualify for service connection 
without a medical finding of a current disability.  Degmetich 
v. Brown, 104 F.3d 1328, 1330-1332 (a currently existing 
disability is required to establish service connection); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection is not appropriate without evidence of a presently 
existing disability).  
At his last examination in January 2005, all bleeding had 
been  resolved.  Since there is no current disability for 
gastrointestinal bleeds, neither direct service connection 
nor secondary service connection can be granted.  

The medical nexus evidence also establishes that direct 
service connection cannot be granted because the veteran's 
gastrointestinal bleeds are not connected to any disease or 
injury during service and secondary service connection cannot 
be granted because the veteran's service-connected anal 
fistula did not cause or aggravate his gastrointestinal 
bleeds.  The medical evidence about the gastrointestinal 
bleeds consistently shows there is no connection between them 
and the veteran's inservice anal fistula.  The January 2005 
C&P examiner determined that the small polyp that was removed 
in December 2002 was not caused by the veteran's anal 
fistula.  And the May 2003 examiner determined that the 
May 1986 gastritis was not related to his anal fistula 
repair.  No medical professional has provided an opinion that 
they are related.  Indeed, the record shows that those bleeds 
arose from unconnected sources.  The May 1986 bleeding was 
attributable to Aspirin-induced gastritis and the 
December 2002 bleeding was attributable both to the small 
polyp that was removed and to the veteran's diverticular 
disease.  

The only evidence to link these conditions is the veteran's 
strong opinion.  But as discussed above, his lay opinion on a 
medical matter is not competent evidence.  See Espiritu v. 
Derwinski, supra.  And with no competent evidence submitted 
to connect the gastrointestinal bleeds to either an injury or 
disease incurred during service or to the service-connected 
anal fistula (and its residuals), there is no reasonable 
doubt to resolve.  Gilbert v. Derwinski, supra.  This service 
connection claim cannot be granted.  

Left eye condition

The veteran does not claim direct service connection for his 
left eye condition, nor does the record show that there was 
any disease, injury or complaints about his left eye during 
service.  Rather, he asserts that he is entitled to secondary 
service connection for that disability because it is 
proximately due to, or the result of, his colon resection.  

Here, the first requirement for secondary service connection 
is met because the veteran has been diagnosed with status 
post branch retinal artery occlusion of the left eye.  But 
the evidence does not show that the veteran's eye condition 
was caused by or aggravated by any service-connected 
disability.  The only disability for which the veteran is 
service-connected is residuals of excision of anal fistula.  
There is no medical evidence in the record to show that the 
veteran's left eye condition was caused by or aggravated by 
that disability.  To the contrary, in January 2004, Dr. M. 
examined the veteran's eye and the results of an ultrasound 
and determined that the veteran had a cerebrovascular event 
with a Hollenhorst plaque of the left eye.  

The veteran claims that the eye condition is a result of the 
colon resection surgery he underwent in November 2003.  There 
is no medical evidence to connect the left eye condition to 
the colon surgery.  As a layperson, the veteran is not 
competent to provide a medical opinion as to the etiology of 
his eye condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).  In any event, as 
discussed above, service-connection has not been granted for 
the veteran's colon resection.  Even if that surgery was the 
cause of the veteran's left eye condition, service connection 
could not be granted.  Since there is no competent medical 
evidence that the left eye condition was caused or aggravated 
by a service-connected disability, the reasonable doubt 
doctrine of 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit 
of the doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

With respect to the left eye condition, the RO's April 2004 
letter describing the evidence needed to support the 
veteran's claim was timely mailed well before the 
November 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for direct service 
connection as well as secondary service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, 
identified what evidence might be helpful in establishing his 
claim, and invited the veteran to send VA whatever evidence 
he had in his possession pertaining to his claim.  As for the 
other two issues, the RO's October 2002 letter, which was 
timely mailed well before the May 2003 rating decision, 
notified the veteran of all of the above-required matters, 
but the veteran was not explicitly invited to send VA 
whatever evidence he had in his possession until June 2005.  
Neither the veteran nor his representative have raised any 
notice errors on appeal.  And while the veteran was not 
invited to submit evidence, he did so on more than one 
occasion.  The veteran thus had a meaningful opportunity to 
participate in the adjudication process and was not 
prejudiced by the delay in providing the regulatory 
invitation to submit evidence.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  

Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that as 
the degree of disability and effective date of the disability 
are part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  The veteran was not sent such notice for any 
of his claims.  But since service connection was denied, 
those issues became moot and the veteran was not harmed by 
those omissions.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's service medical records, VA treatment 
records,  and the private medical records for which he 
provided authorizations and by providing the veteran with 
physical examinations.  


ORDER

Service connection for gastrointestinal bleed (claimed as 
bleeding from the upper and lower tract), to include as 
secondary to the service-connected disability of residuals of 
excision of anal fistula, is denied.  

Service connection for sigmoid colon resection and severe 
diverticulosis (claimed as bleeding from the rectal wall and 
lower tract), to include as secondary to the service-
connected disability of residuals of excision of anal 
fistula, is denied. 

Service connection for status post branch retinal artery 
occlusion of the left eye (claimed as blind spot in the left 
eye), as secondary to sigmoid colon resection, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


